JOINT STIPULATION OF DISMISSAL

RlDGWAY, Judge:
PLEASE TAKE NOTICE thai plaintiff, pursuant to Rule 41(a)(1)(B) of the Rides of the United States Court of International Trade, having filed a stipulation of dismissal signed by all parties v/ho have appeared in this action and those actions listed on the attached schedule hereby dismisses this action.
Schedule to Stipulation of Dismissal
[[Image here]]
Order of Dismissal
This action and those listed on the schedule set forth above, having been voluntarily stipulated for dismissal by all parties having appeared in the action, are dismissed.
Dated: 5-7-07